 



Exhibit 10.8

 

Loan Agreement

 

This Agreement is made and entered into at Colombo, in the Democratic Socialist
Republic of Sri Lanka on this 01st day of March, 2018.

 

By and Between

 

MUHUNTHAN CANAGASOORYAM (Holder of National Identity Card bearing No.
742681688V) of No.25, Barnes Place, Colombo 07 in the said Republic of Sri Lanka
(hereinafter called and referred to as the “Lender” which term or expression as
herein used shall where the context so requires or admits mean and include the
said MUHUNTHAN CANAGASOORYAM his heirs, executors and administrators, successors
and assigns) of the One Part

 

and

 

DUO WORLD, INC. a Company duly incorporated under the Company Laws of the State
of Nevada Corporation NRS Chapter 78 bearing registration No. E0486232014-3 and
having its registered office at 170S, Green Valley Parkway, Suite 300,
Henderson, Nevada 89012, USA (hereinafter called and referred to as “Company”
which term and expression where the context so requires mean and include the
said DUO WORLD, INC., its successors and assigns) of the Other Part.

 

WHEREAS the Company is engaged in the business of developing and marketing
software for Data Analytics, Customer Life Cycle Management, Subscriber Billing
and Work Flow.

 

AND WHEREAS he Company requires funds to invest in the final stages of product
development and distribution.

 

NOW THIS AGREEMENT WITNESSETH in consideration of the foregoing and the mutual
covenants herein constituting good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and the parties do hereby agree on
the following terms and conditions.

 

1.Principal Facility Amount

 

The Company agrees to borrow from the Lender and the Lender agrees to lend to
the Company, a total sum of United States Dollars Twenty Seven Thousand (US$
27,000 /-) (hereinafter called and referred to as “the Principal Facility”)
subject to the terms and conditions hereinafter stipulated.

 

2.Interest Rate

 

The rate of interest on the Principal Facility shall be eight percent (8%) per
annum.

 

3.Repayment

 

(a)The Company shall repay the Principal Facility upon completion of thirty six
(36) months from the date of this Agreement.

(b)The Lender shall have the first right and choice to decide to receive the
repayment of the Principal Facility together with interest, either in cash or
issuance of common stock of Duo World, Inc. at a set conversion price per share
(common stock).

(c)The conversion price of a share (common stock) shall be at a discount of
twenty percent (20%) from the PPM price then applicable.

 



 1 

 



 

4.Representation and Warranties

 

Each party to this Agreement represent and warrant to each other party that;

 

(a)The Lender and the Company respectively has the power, authority and capacity
to enter into and its obligations under this Agreement;

(b)The execution, delivery and performance of this Agreement by the Lender and
the Company has been duly and validly authorized;

(c)This Agreement constitutes the legal, valid, binding and enforceable
obligation for such party; and

(d)The execution, delivery and performance of this Agreement by the Company does
not violate its Memorandum and Articles of Association, corporate law, by-laws
or other comparable charter documents or any provision of any laws, regulation,
order or decree applicable to it.

 

5.General Terms and Conditions

 

(a)The Company shall inform the Lender of any material changes that may affect
the Lender.

(b)The Lender reserves the right to withdraw the Principal Facility in the event
any change in circumstances including but not limited to material change in
controlling ownership/management of the Company.

(c)The Lender reserves the right to later and/or restructure the various limits
detailed above herein.

(d)The Lender reserves the right to review at his sole discretion, the Principal
Facility hereunder from time to time and discontinue or vary the terms and
conditions relating thereto including but not limited to the rate of interest.

(e)Notwithstanding the term or the period specified for which this Principal
Facility was granted, the said Principal Facility is repayable by the Company at
any time on demand of the Lender without previous notice to the Company.

(f)All expenses, stamp duty, legal and other related charges that may arise in
this connection shall be borne by the Company.

 

6.Amendment and Modification

 

The Company shall not amend or modify any provisions of this Agreement unless
first obtaining the written approval from the Lender.

 

7.Waiver

No breach of any provision of this Agreement shall be deemed waived unless it is
waived in writing. No. course of dealing and no delay on the part of the Lender
in exercising any right will operate as a waiver thereof or otherwise prejudice
the Lender’s rights, powers, or remedies under this Agreement. No rights,
powers, or remedies conferred by this Agreement upon the Lender will be
exclusive of any other rights, power or remedy now or hereafter available at
law, in equity, by statute or otherwise.

 

8.Severability of Provisions

 

If any provision of this Agreement is held to be void, invalid, unenforceable or
illegal, that provision shall be limited or eliminate to the minimum extent
necessary and the other provisions of this Agreement shall continue in full
force and effect and enforceable.

 





9.Entire Agreement

 

This Agreement shall constitute the complete and entire agreement between the
Parties and supersede all prior understandings, arrangements, correspondence, or
agreements concerning the subject matter herein contained.

 

10.Governing Law

 

This Agreement shall be governed and construed in accordance with the laws of
Sri Lanka and its courts shall have exclusive jurisdiction in any matter arising
out of or in connection with this Agreement.

 

11.Notices

 

Parties agree that notices sent in respect of this Agreement shall deem to have
been received is sent by registered post to the address given above.

 



 2 

 



 

IN WITNESS WHEREOF the Lender and the authorized representative of the Company
has placed their respective hands hereunto and to another of the same tenor and
on the date as hereinbefore mentioned.

 

Signed by:               For and on behalf of the Company Lender   Duo World,
Inc.       /s/ Muhunthan Canagsooryam   /s/ Jennifer Samuel Perera Muhunthan
Canagasooryam   Jennifer Samuel Perera     Director / Chief Finance Officer

Witnesses

 

1)________________________

Name:

NIC No:

 

2)________________________

Name:

NIC No:

 



 3 

 

 

 

